DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-6, 14-16, and 21 have been cancelled.

Applicant's arguments filed 7/1/2022, 9/16/2022, and 10/26/2022 have been fully considered but they are not persuasive.

Election/Restrictions
Applicant’s election of Group I and the Wnt5a inhibitor that is a Wnt5a antibody, in the reply filed on 11/8/2021 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10 and 18-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claim 21) or species (claims 8-10 and 18-20), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 11-13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended is directed to a method of treating glaucoma or pathogenic intraocular pressure, comprising locally administering to an eye in need thereof a Wnt5a inhibitor which specifically inhibits Wnt5a or Wnt5a expression and thereby effects a resultant decrease in the eye of a parameter of glaucoma selected from pathogenic intraocular pressure (IOP), corneal edema, retinal ganglion cell (RGC) death, and retinal nerve fiber layer (RNFL) thinning.  Claim 7 indicates that the inhibitor is a Wnt5a-specific antibody.  The genus of Wnt5A inhibitors is not adequately described.
The specification does not disclose or describe the biological pathway or mechanism by which Wnt5a causes glaucoma or pathogenic intraocular pressure.
Paragraph [027] of the specification discloses a commercially available siRNA and references Anastas et al.  However, the structure of this siRNA is not disclosed nor the particular aspects of its structure that correspond to the functions now required by claim 1.  The Anastas et al. document does not appear to identify the siRNA structure.  At least for example, claim 1 does not require that the siRNA directly inhibit Wnt5a expression.  The siRNA could interrupt other components in the pathway which results in inhibition of Wnt5a expression as recited in claim 1.
Paragraph [030] of the specification discloses two antibodies and references Hanaki et al. and He et al.  However, the structure of these antibodies is not disclosed nor the particular aspects of their structure that correspond to the functions now required by claim 1.  At least for example, claim 1 does not require that the antibody directly inhibit Wnt5a.  The antibodies could bind to other components in the pathway which results in inhibition of Wnt5a signaling.  These antibodies are not disclosed as being capable of inhibiting Wnt5a expression as recited in claim 1. The specification does not disclose or describe any antibodies that inhibit Wnt5a expression.
Paragraph [032] of the specification discloses a peptide and small molecule inhibitor and references Jenei et al. and Shinonaga et al.  Shinonaga et al. discloses that 6,7-dihydro-10alpha-hydroxy radicicol (compound 31, see abstract, Scheme 3, and paragraph bridging columns on page 4626) inhibits Wnt-5A expression.  Jenei et al. discloses that the Wnt5A derived N-butyloxycarbonyl hexapeptide termed Box5 inhibited Wnt5a signaling activity in melanoma cells.  See abstract.  This peptide is not disclosed as being capable of inhibiting Wnt5a expression as recited in claim 1.  The specification does not disclose or describe any peptides that inhibit Wnt5a expression.  However, the particular aspects of the Jenei et al. peptide and Shinonaga et al. small molecule inhibitor structure that correspond to the functions now required by claim 1 are not disclosed.  At least for example, claim 1 does not require that the small interfering peptide or small molecule inhibitor antibody directly inhibit Wnt5a.  They could act on other components in the pathway which results in inhibition of Wnt5a signaling or expression.
In the instant application, the specification and claims draw a fence around a perceivedgenus but the genus is not adequately described. The specification discloses only a limited number of Wnt5a inhibitors which specifically inhibits Wnt5a or specifically inhibit Wnt5a expression and thereby result in  a decrease in the eye of pathogenic intraocular pressure (IOP), corneal edema, retinal ganglion cell (RGC) death, and retinal nerve fiber layer (FNFL) thinning. The structural variability of the genus claimed is large. No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims with respect to the Wnt5a inhibitors and the biological effect they must have with respect to glaucoma and/or pathogenic intraocular pressure.

Claims 1-3, 7, 11-13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 as amended is directed to a method of treating glaucoma or pathogenic intraocular pressure, comprising locally administering to an eye in need thereof a Wnt5a inhibitor which specifically inhibits Wnt5a or Wnt5a expression and thereby effects a resultant decrease in the eye of a parameter of glaucoma selected from pathogenic intraocular pressure (IOP), corneal edema, retinal ganglion cell (RGC) death, and retinal nerve fiber layer (RNFL) thinning.  Claim 7 indicates that the inhibitor is a Wnt5a-specific antibody.  
The specification does not disclose or describe the biological pathway or mechanism by which Wnt5a causes glaucoma or pathogenic intraocular pressure.
The claims do not require that the claimed Wnt5a inhibitors directly inhibit Wnt5a.  They could interrupt other components in the pathway which results in inhibition of Wnt5a.  The specification does not provide direction or guidance to all inhibitors embraced by the claims that could have been used in the claimed method.  It is considered undue experimentation to determine all inhibitors embraced by the claims that would treat glaucoma or pathogenic intraocular pressure.
The specification provides no experimental data or specific results in support of the assertions of therapeutic efficacy.  There are no drawings.  There is no documentation supporting statistical significance of any experiment.  
The specification references an SC-specific Wnt5a gene conditional knockout mouse model.  There is no evidence of record that this would have been a well-known and readily available knockout mouse and the specification does not provide sufficient details to reproduce the mouse model.  No CRISPR gene editing experimental details or results are provided.  See at least paragraph [0026] of the specification.  With respect to the elected embodiment of an anti-Wnt5A antibody, paragraph [0031] does not make clear which antibody was administered.
	One of ordinary skill in the art would have had reason to doubt the objective truth of the statements made in the instant specification and relied upon for enablement in view of the lack of supporting detail and lack of experimental results.  See at least In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971).  In addition, Clark et al. (U.S. Patent Application Publication 2009/0226425) discloses treating glaucoma in a manner contrary to applicant’s method.    Clark et al. discloses that Frizzle Related Protein (FRP) is upregulated in some glaucoma patients.  Clark et al. discloses a pathway in Figures 3A-B and paragraphs [0012, 0019, 0023-0024, 0037, 0062] where Wnt is bound by FRP (i.e. Wnt is sequestered by FRP and cannot initiate signaling).  Clark et al. teaches that normal Wnt signaling is necessary to prevent or treat glaucoma.  Clark et al. teaches antagonizing FRP so it cannot bind to Wnt, thereby making Wnt available for signaling.  This teaches away from applicant’s invention where Wnt is inhibited to decrease or block its signaling.  Morgan et al. (2015) also teaches away from applicant’s invention.  Morgan et al. discloses that Wnt antagonism (the intent of the instant claims) has been linked to glaucoma and intraocular pressure regulation.  See at least abstract.  Wang et al. (2008) discloses that addition of recombinant sFRP-1 to ex vivo perfusion-culture human eye decreased outflow facility in the trabecular meshwork (TM) and injection of an adenoviral vector encoding sFRP1 in mice produced a titer-dependent increase in intraocular pressure (IOP).  See abstract.  One of ordinary skill in the art at the time of the invention would not have found the instant disclosure enabling in the absence of more information due at least in part to the contradicting disclosure of Clark et al., Morgan et al., and Wang et al.

Applicant has submitted the Lu Chen Declaration under 37 CFR 1.132.  The complete declaration was submitted on 10/26/2022.  Applicant’s arguments with respect to written description and enablement substantially repeat the text of the declaration.
The declaration and arguments do not  address the structural variability of the claimed genus claimed and the lack of reasonable structure-function correlation that is commensurate in scope with the claims.  See written description rejection set forth above.
The declaration and arguments do not address the SC-specific Wnt5a gene conditional knockout mouse model disclosed in the specification and whether or not this would have been a well-known and readily available knockout mouse
The Lu Chen Declaration under 37 CFR 1.132 filed 10/26/2022 is insufficient to overcome the rejection of claims  1-4, 7, 11-13, and 17 based upon the written description and enablement rejections as set forth in the last Office action.
The specification must be enabling as of the filing date.  See MPEP 2164.05(a).  MPEP 2164.05 indicates that to overcome a prima facie case of lack of enablement, applicant must present argument and/or evidence that the disclosure would have enabled one of ordinary skill in the art to make and use the claimed invention at the time of filing.  The MPEP directs the examiner to carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art at the time of filing. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must reasonably enable the full scope of the claimed invention.  The Lu Chen Declaration steps, materials, and conditions used in the experiments of the declaration do not correspond to what is disclosed in the specification.  They present details not disclosed in the specification.  In addition, the results are not commensurate in scope to the Wnt5a inhibitors of the claims.
The Lu Chen Declaration does not make clear when the experiments discussed in the declaration with their results presented in the ANNEX 1 figures were performed.  The instant specification contained no figures.  The declaration does not make clear whether the materials and experimental techniques would have been known at the time of the effective filing date.  At least for example, the declaration discloses using a laser to induce intraocular hypertension in the experiments.  See legends of declaration Figures 2-6.  This is not disclosed in the instant specification.  See also the particular the SC-specific Wnt5a gene knockout mice of declaration Paragraph 2 and Figure 2.  It is noted that instant specification paragraph [026]  discloses SC-specific Wnt5a gene conditional knockout mice.  Neither the specification nor the declaration identify the particular characteristics of these mice or whether they would have been known or available to one of ordinary skill in the art at the time of the effective filing date.  Paragraph 3 of the declaration states that the “data underlying these results, as referred to in paragraph [031] of the application, are submitted as Figure 3 of ANNEX 1.”  However, the instant specification does not disclose the details of Figure 3 as set forth in the legend.  At least for example, paragraph [031] discusses topical intervention whereas Figure 3 discloses subconjunctival injection.  At least for example, paragraph [031] discloses W5nta neutralizing antibodies.  There is a distinction between antibodies that inhibit (see the instant claims) and those that neutralize.  Paragraph 4 of the declaration states the “protocols may employ different antibodies” and names the Sigma Aldrich SAB1411396 and SAB5300183 antibodies recited in paragraph [030] of the specification.  This calls into question what antibodies were used in experiments discussed in paragraph 3 and Figure 3.  The declaration does not appear to tie the experiments of Figures 4 and 5 to the specification disclosure.  In particular, the experimental details in the legends to the figures are not provided in the instant specification.  It is unclear if the “control” recited to in the legends of Figures 3, 4, and 5 are referring to a control antibody (“i.e. Anti-Wnt5a antibody or control were administered…”).  Control antibodies are not disclosed in the specification and not identified in the declaration.  
The results in the declaration are not commensurate in scope to the claims, particularly for Wnt5a inhibitors that inhibit Wnt5a expression that are antibodies or peptides.  In addition, the experiments in the specification do not reflect the variety of local administration methods encompassed by claims 1-3.   For example, there are no examples of administering siRNA by eye drop or in the form of a topical ophthalmic gel, ointment, suspension or solution.  There are no examples of intracameral or intravitreal injection of any Wnt5a inhibitor.
The Lu Chen Declaration is insufficient to overcome the rejections.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7, 11-13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing in reciting “effects a resultant decrease in the eye of a parameter of glaucoma selected from pathogenic intraocular pressure (IOP), corneal edema, retinal ganglion cell (RGC) death, and retinal nerve fiber layer (RNFL) thinning.”  This language is inconsistent with the preamble of claim 1 which treats either glaucoma or pathogenic intraocular pressure.  That is, for the embodiment of the method where pathogenic intraocular pressure is being treated but where there is no decrease in pathogenic intraocular pressure (see claim 1) or no detection of a decrease in pathogenic intraocular pressure (see claims 11-13 and 17), the claim language is confusing. Corneal edema, retinal ganglion cell (RGC) death, and retinal nerve fiber layer (RNFL) thinning are not disclosed as being parameters of pathogenic intraocular pressure.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (2013, of record) in view of Yuan et al. (2015, of record), Vescovi et al. (WO 2016/092378, of record) and Sutton et al. (U.S. Patent Application Publication 2013/0058954, of record).
	Yuan et al. (2013) discloses that dexamethasone regulates aqueous humor outflow by inducing a reorganization of the cytoskeleton to form cross-linked actin networks (CLANs) in trabecular meshwork cells. Wnt5a was upregulated by dexamethasone  Wnt5a protein administration induced  CLAN formation through the Wnt receptor ROR2/Rhoa/ROCK signaling axis.  Knocking-down the Ror2 receptor of Wnt signaling abolished the effects of dexamethasone on the trabecular meshwork cells.  Dexamethasone-induced ocular hypertension and primary open-angle glaucoma are similar.  See at least abstract; page 6502, left column, first paragraph; page 6504-6506, right column, sections on recombinant WNT5a protein and Knocking-Down Wnt5a Receptor; Figures 3-4.
	Yuan et al. (2015) discloses that Wnt5a elicits glaucoma when over-expressed in the mouse anterior chamber.  This Wnt5a overexpression was also accompanied by the loss of retinal ganglion cells (RGC).
	Vescovi et al. discloses that Wnt5a antibodies would have been well known to those of ordinary skill in the art.  A commercially available Wnt5a-blocking antibody from R & D Systems is disclosed.  See at least abstract and paragraphs [0127, 0177, 0192, and 0250].
Sutton et al. (U.S. Patent Application Publication 2013/0058954) discloses that antibodies can be administered to the cornea by topical application in the form of aqueous drops.  Sutton et al. is concerned with administering antibodies against SFRP1 (where SFRP1 is an antagonist of Wnt signaling).  See paragraphs [0095, 0097, 0102, 0164-0165].  
It would have been obvious to use a Wnt5a inhibitor such as a Wnt5a-blocking antibody to reduce dexamethasone-induced increased intraocular pressure in a patient in need thereof.  Yuan et al. (2013) suggests that inhibiting Wnt5a signaling would abolish the effects of dexamethasone.  This suggestion is supported by the disclosure of Yuan et al. (2015) where overexpression of Wnt5a causes glaucoma and loss of retinal ganglion cells.  One of ordinary skill in the art at the time of the effective filing date would have understood that an antibody against Wnt5a that blocked Wnt5a activity would be a suitable inhibitor.  Vescovi et al. discloses that Wnt5a-blocking antibodies would have been well known at the time of the effective filing date. One would have been motivated to do so in order to provide additional methods of reducing intraocular pressure.  The use of eyedrops to administer antibodies to the eye would have been well-known as evidenced by Sutton et al.  With respect to claims 11-13 and 17, it would have been obvious to monitor for a decrease in intraocular pressure in order to determine whether or not the treatment was successful in reversing dexamethasone-induced increased intraocular pressure.

Applicant’s arguments are not persuasive.  One of ordinary skill in the art at the time of the effective filing date would have understood that directly blocking Wnt5a (such as with an anti-Wnt5a inhibiting antibody) would keep it from signaling and this decreased signaling would result in decreased intraocular pressure in view of the disclosure of Yuan et al. (2013) and Yuan et al. (2015).  Vescovi et al. and Sutton et al. demonstrate that appropriate anti-Wnt5a antibodies and ocular administration of antibodies would have been well known.  The administration of the anti-Wnt5a inhibiting antibodies would have been expected to decrease intraocular pressure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa